UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7773



In Re:   ROOSEVELT A. MATHENY,

                                                          Petitioner.




             On Petition for Writ of Error. (CR-99-176)


Submitted:   February 23, 2005             Decided:   March 21, 2005


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Roosevelt A. Matheny, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Roosevelt   A.   Matheny,   a   federal   prisoner,   filed   a

petition for writ of error claiming that he was sentenced in 2000

to 188 months in prison, in violation of Blakely v. Washington, 124

S. Ct. 2531 (2004).     He seeks correction of the alleged Blakely

error.    Matheny is in custody and has available another means to

raise his claim--namely a motion filed pursuant to 28 U.S.C. § 2255

(2000).    See United States v. Sawyer, 239 F.3d 31, 37 (1st Cir.

2001); United States v. Wilson, 901 F.2d 378, 380 (4th Cir. 1990).

We therefore deny the motion for leave to proceed in forma pauperis

and dismiss the petition for writ of error.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                     PETITION DISMISSED




                                 - 2 -